As I understand this case, it does not present a question of amendment of Boise City's special charter by a general law. It involves the question *Page 504 
of the amendment of the charter in violation of a general law.
As pointed out in the majority opinion, the original city charter was granted by the Territorial Legislature in 1866. It provided for the assessment and collection of taxes by city officials. In 1901 the state legislature amended the charter and provided therein that city taxes should be assessed and collected by the assessor and tax collector of Ada County. The 1901 amendment (1901 S. L., p. 130) contains the following:
"Section 56. Boise City shall pay to said Ada county 1 1/2 per cent on the amount of city taxes collected, and such payments shall be in full for the services and compensation of the county assessor and tax collector, and all county officers in assessing, collecting, equalizing and paying over said city taxes."
Thereafter, and during that same session, the legislature enacted House Bill 190, a general law, which required county assessors and tax collectors to assess and collect taxes for cities. Section 8 of that act (1901 Sess. L., p. 238) requires a city to pay to the county in which it is situated one and one-half per cent on the amount of taxes collected for it which shall be compensation in full for all services rendered by county officers in assessing, equalizing, collecting and paying over said city taxes.
It is clear the intention of the 1901 legislature was that taxes for cities in Idaho, including Boise City, be assessed, equalized and collected by the county officials of the county in which such cities are situated, and that each said city, including Boise City, pay for such services to the county wherein it is situated, one and one-half per cent of the taxes so assessed, equalized and collected. The 1901 requirement that city taxes be assessed and collected by county officials and that one and one-half per cent of the taxes so collected be retained by the county, for the services of its officers in that behalf, is to be found in Idaho Code Annotated, § 61-814.
It will be seen from the foregoing that prior to and at the time of the enactment, by the 1939 Session of the Legislature, of § 71 of the Boise City charter so as to require the city to pay to Ada County one-half of one per *Page 505 
cent of the amount of city taxes collected, as compensation for the services of county officers in assessing, equalizing, collecting and paying over city taxes, § 61-814 was in force. It provides:
"All taxes of every city, * * * levied according to law and certified in accordance with the provisions of this act, shall be collected and paid into the county treasury and apportioned to such city * * *; provided, that one and one-half per cent of all taxes collected and paid into the county treasury for every incorporated city, * * * shall be apportioned to the county current expense fund, which apportionment shall be in full for all services of all county officers in the levy, computation and collection of such taxes. * * *"
Pursuant to that section, and until the enactment by the legislature in 1939 of the act reducing the charge to one-half of one per cent of the taxes collected, the city had been paying to the county one and one-half per cent of such taxes for such services, and the 1939 act was an attempt to so amend the charter as to reduce the charge from one and one-half per cent of the taxes collected to one-half per cent thereof.
Counsel for respondents are right in their contention that the 1939 act of the legislature, wherein it is attempted to amend Boise City's charter so as to provide for the collection by Ada County of one-half of one per cent of city taxes collected, instead of one and one-half per cent thereof, for the services of its officers rendered in assessing, equalizing, collecting and paying over such taxes, is in violation of Article III, § 19, of the Constitution of Idaho, which provides:
"The legislature shall not pass local or special laws in any of the following enumerated cases, that is to say: * * * For the assessment and collection of taxes. * * * Creating offices or prescribing the powers and duties of officers in counties, cities, townships, election districts, or school districts, except as in this constitution otherwise provided. * * *" *Page 506